DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
	Claims 1-81, 83, and 91 have been canceled.
	Claims 82, 84-90, and 92-101 are pending.
Claims 85, 86, 89, 93, 100, and 101 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected species.

	Claims 82, 84, 87, 88, 90, 92, and 94-99 are currently under consideration as they read on the elected invention of autoimmune hemolytic anemia, His131 allele of FcγR2a homozygous, and a bispecific agent comprising Fab that binds Fcγ receptor and FcRn. Note that the anti-FcRn antibody is read as a bispecific agent comprising binding sites for Fcγ receptor (via Fc) and FcRn (via antigen binding domain).

3.	In view of applicant’s amendment, following rejection has been set forth.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 82, 84, 87, 88, 90, 92, and 94-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that the hybridoma that produces DVN24 is required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809.

If the deposit has been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the hybridoma has been deposited under the Budapest Treaty and that the hybridoma will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer.  See 37 CFR 1.806.  If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth in 37 CFR 1.801-1.809, have been met.

If the deposit was made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma described in the specification as filed are the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was 

Further, amendment of the specification to disclose the date of deposit and the complete name and address of the depository (ATCC.10801 University Boulevard, Manassas, VA 20110-2209) is required as set forth in 37 C.F.R. 1.809(d).
	
6.	Claims 82, 84, 87, 88, 90, 92, and 94-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.  

The claims are drawn to a method of treating an immune-mediated disease, e.g. autoimmune hemolytic anemia, in a patient, wherein the method comprises providing a biological sample from a subject diagnosed with an immune-related disease, assaying the sample to determine the allele of FcγRII2a, and administering an effective amount of an anti-FcRn antibody that is a humanized and affinity matured derivative of DVN24 to said object expressing a His131 allele of FcγR2a. Dependent claim 92 recites that the antibody to be a bispecific agent comprising variable region binding sites for Fcγ receptors and FcRn. Dependent claim 95 further recites assaying the sample to determine the levels of total IgG, subclass of IgG and/or antigen specific IgG in the sample and administering an additional therapeutic agent if the IgG is elevated.  Dependent claim 99 recites that the biological sample is serum, blood, body secretions from the nose, oropharynx, gastrointestinal tract, bile, or genitourinary tract, tissue biopsies of any organ, tissue fluid or a combination thereof.

The specification discloses that H131 variant of FcγR2a is a genetic risk allele for several immune mediated diseases; the H131 FcγR2a exhibits a higher affinity for IgG2 and stronger signaling when bound to IgG1 and IgG2 immune complexes which leads to increased production of inflammatory cytokines and enhancement of both MHC class I and MHC class II presentation of immune complex bound antigens (e.g. see [00158]).  The specification further discloses that FcRn is a critical mediator for MHC II antigen presentation and MHC I cross-presentation if 

There is insufficient written description encompassing “anti-FcRn antibody” that is a derivative of DVN24 or a bispecific agent comprising variable region binding sites for Fcγ receptors and FcRn because the relevant identifying characteristics such as structure of other physical and/or chemical characteristics of the claimed “anti-FcRn antibody” encompass patentably distinct molecules. The “anti-FcRn antibody” including derivative or bispecific antibody encompasses distinct and diverse structures and do not encompass common structural elements essential to the common utility the method of treating the immune-related disease.

The reliance on the disclosed single species of anti-FcRn antibody DVN24 in in vitro experiments does not support the written description of any anti-FcRn antibody that is humanized and affinity matured derivative of DVN24 or a bispecific antibody comprising variable region binding sites for Fcγ receptor and FcRn.

Applicant’s arguments have been fully considered but have not been found persuasive.  Applicant asserts that the specification discloses anti-FcRn antibody, e.g. in [0009]-[00115].  Applicant argues the disclosure in combination with well-established knowledge in the art provides ample support for instant claims. Applicant asserts that the specification does not need to teach or exemplify every single species of the anti-FcRn antibody. As such, applicant asserts that the rejection should be withdrawn.

This is not found persuasive for following reasons:
The portions of the specification relied by applicant do not disclose DVN24 antibody derivative.  Contrary to applicant’s arguments stating well-established knowledge in the prior art, note that the specification discloses single species of DVN24. Further, the specification does not disclose any species of the bispecific antibody that binds Fcγ receptor and FcRn. 
Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
In view of the Amgen decision, the disclosure of a single species of the anti-FcRn antibody DVN24 alone are not considered adequate written description of a claimed derivative of DVN24 or a bispecific antibody comprising variable region binding sites for Fcγ receptors and FcRn.

As stated previously, the problem here is that the specification describes one monoclonal anti-FcRn antibody for the treatment of mouse arthritis and colitis models.  There is no disclosure of antibody that is a humanized and derivative of DVN24 and a bispecific antibody that binds Fcγ receptor and FcRn. There is no disclosure in the specification of antibody structures or other information necessary to obtain the functional result of binding FcRn and treating an immune-mediated disease. Moreover, there is no disclosure in the specification of 

Accordingly, the instant disclosure is insufficient to satisfy the written description requirement. As such, applicant’s arguments have not been found persuasive. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 82, 84, 87, 88, 90, and 94-99 stand rejected under 35 U.S.C. 103 as being unpatentable over Roopenian et al. (US 2010/0266530, reference on IDS) in view of van der Pol et al. (Neurology 2000, April 54:1661-1665, reference on IDS) and Li et al (Expert Opinion on Therapeutic Targets. 2014 18(3):335-350, published online 13, Feb. 2014, reference on IDS) for the reasons of record.

The previous Office Action states: 
Roopenian et al. teach anti-FcRn antibody clone DVN24 can be used in a method for inhibiting FcRn mediated IgG protection in an individual by selectively inhibiting the binding of human FcRn to a human IgG but not human albumin (e.g. see claims 1-34).  Given that FcRn binds the Fc region of IgG antibody, FcRn is considered an Fcγ receptor. Roopenian et al. further claim method of preventing or treating an autoimmune disease,  such as SLE, insulin resistant diabetes, myasthenia gravis, polyarteritis, autoimmune thrombocytopenic purpura, cutaneous vasculitis, bullous pemphigoid, pemphigus vulgaris, pemphigus foliaceus, Goodpasture's syndrome, rheumatoid arthritis, Kawasaki's disease, and Sjogren's syndrome in a patient by administering the antibody, wherein one of the most prevalent immunological participants in autoimmune destruction are auto-antibodies, which are normal antibody molecules that have gone awry and destroy normal tissue (e.g. see [0004] and [0013]). Roopenian et al. teach that the antibody can be humanized antibody or bispecific antibody (e.g. see [0006]). Roopenian et al. teach that the anti-FcRn antibody can be administered together with other therapy or thereafter (e.g. see [0090]). Roopenian et al. teach methods of determining human tracer IgG in serum of transgenic mouse by ELISA and administer the anti-FcRn antibody to mouse with higher tracer human IgG (e.g. see Figures 6,  7A and 7B, [0034], and [0114]-[0115]).

	The reference teachings differ from the instant invention by not describing providing a biological sample and assaying the sample to determine the allell of FcγRIIa and administering the anti-FcRn antibody to the subject expressing homozygous His 131 allele.

van der Pol et al. teach that in autoimmune disease Guillain-Barre syndrome (GBS), ample evidence shows autoantibodies of IgG pays pathogenic role in triggering peripheral nerve damage either via activation of complement system or via interaction with Fcγ receptors on leukocyte (e.g. see lines 1-14 in left col. in page 1662).  van der Pol et al. teach that FcγRIIa-H131 homozygosity was significantly associated with an increased risk for GBS and is also associated with disease severity (e.g. see Results in page 1663).  van der Pol et al. teach genomic DNA from whole blood of patients suffering from GBS were isolated an d PCR product containing the polymorphic FcγRIIa site was generated using FcγRIIa-specific primers; the amplified PCR fragments were compared to a control sample (both homozygous and heterozygous genotypes) (e.g. see last paragraph in right col. in page 1662 and Table 2 in page 1663). This study indicates that FcγR alleles with relatively high affinity, such as FcgRIIa-H131, may enhance localized inflammatory responses and thus contribute to the predisposition to GBS or aggravate disease course.

Li et al (Expert Opinion on Therapeutic Targets. 2014 18(3):335-350, published online 13, Feb. 2014, reference on IDS) teach that R131H is one of most extensively studied genetic variants; H131 is a high binder for internalized IgG2 whereas R131 is a low binder that does not interact with IgG2. Li et al. further teach that multiple studies shows the difference in receptor affinity for IgG can affect the ability to clear IC and the efficacy of Ig-based therapies (e.g. see 4.4 in left col in page 341).  Li et al. also teach IgG antibodies play a predominant role in the pathogenesis and the treatment of many autoimmune disease and it would be beneficial to lower the levels of endogenous pathogenic autoantibodies or to prolong the circulating time of infused therapeutic antibodies by blocking FcRn, the well-documented major factor in regulating IgG metabolism (e.g. see 4.3 in left col. in page 240). Li et al. teach that one opportunity to treat autoimmune disease is to lower endogenous IgG autoantibody levels by blocking the IgG-FcRn interaction and in the absence of binding to FcRn, IgG would not be able to enter the salvage pathway and would thus be degraded in lysosomes more quickly instead of recycled back into circulation. Li et al. further teach administering anti-FcRn antibody 1G3 to passive and active models of myasthenia gravis resulted in amelioration of disease symptoms in a dose-dependent manner and levels of pathogenic IgG antibody in the serum were also greatly reduced (e.g. see page 340).

It would thus be obvious to one of ordinary skill in the art to combine the observations in van der Pol et al. and Li et al. to determining the allele of FcγR2a in patient samples in autoimmune diseases such as Guillain-Barre syndrome (GBS) (known to have pathogenic auto-antibody IgG that would bind with higher affinity to H131 FcγR2a) and select those with high binder H131 before administering anti-FcRn antibody disclosed in Roopenian et al. in order to lower the levels of endogenous pathogenic autoantibodies or to prolong the circulating time of infused therapeutic antibodies. Given that H131 binds IgG Fc with higher affinity than R131, patient with H131 allele would benefit more with anti-FcRn antibody therapy because anti-FcRn antibody would be expected to block IgG2 immune complex’s binding to FcRn thereby lower endogenous IgG autoantibody level. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary”

	Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that Roopenian et al. teaches anti-FcRn antibodies DVN21 and DVN24 but does not teach assaying a biological sample from a subject to determine the allele of FcγRIIa and administering the antibody expression homozygous His 131 allele.  Applicant further argues that the secondary references Pol et al. teach FcγRIIa-H131 homozygosity was significantly increased in patients as compared to healthy controls and Li et al. teaches H131 is a high binder for internalized IgG2. Applicant argues that none of the references teaches assaying a biological sample from a patient having an immune-mediated disease to determine the allele of FcγRIIa and administering an anti-FcRn antibody to subject expressing a His 131 allele FcγRIIa. Applicant asserts that applicant discovered that in a addition to exhibiting higher affinity for IgG2, the His variant of FcγRIIa exhibits stronger signaling when bound to IgG2 and IgG1 immune complexes and that this is associated with increased production of inflammatory cytokines and enhancement of both MHC class I and MHC class II presentation of immune complex-bound antigens as shown in Figures 1-6 and [0029]-[00165].  The increased signaling, antigen presentation and activation of T cells is associated with excessive immune complex binding and signaling by His allele described and is abrogated by blocking FcRn expression by antigen presenting cells as demonstrated in Figures 8-21 and [0035]-[0049] and [00166]-[00173] in the instant specification.  Thus, patients with immune mediated disease that is characterized by elevated IgG levels can be 

This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on features of His 131 allele FcγRIIa having high affinity to IgG2 and stronger signaling when bound to IgG2 and IgG1 immune complexes, note that the claimed method encompasses two active steps of assay the sample to determine the allele of FcγRIIa and administering anti-FcRn antibody DVN24 to His 131 allele FcγRIIa.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose.  

	Here, given that Roopenian et al. teach anti-FcRn antibody clone DVN24 can be used in to inhibit FcRn mediated IgG protection in an individual with autoimmune disease such as myasthenia gravis by selectively inhibiting the binding of human FcRn to a human autoreactive IgG, and since van der Pol et al. and Li et al. teach H131 allele (one of the most extensively studied genetic variant) enhances localized inflammatory response  and H131 binds IgG Fc with higher affinity than R131, an ordinary skill in the art would be able to combine the teachings of the references to sequence DNA from the blood sample of patients suffering autoimmune disease such as GBS to select those patients with homozygous H131 alleles to administer anti-FcRn antibody therapy. The anti-FcRn antibody would be expected to block IgG2 immune complex’s binding to FcRn thereby lower endogenous IgG autoantibody level. 

As such, applicant’s arguments have not been found percussive.

10.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644